Exhibit 10.3

COHERENT, INC

Notice of Grant of Award

ID: 94-1622541

And Award Agreement

PO Box 54980

 

5100 Patrick Henry Drive

 

Santa Clara, CA 95054

 

XXXXXXXXXXX

 

Award Number:

 

XXXXXXXX

XXXXXXXXXXX

 

Plan:

 

2001

XXXXXX, XX XXXXX

 

ID:

 

XXX

 

Effective [    ], you have been granted [    ] shares of restricted stock under
the Coherent, Inc. Amended 2001 Stock Plan (the “Stock Plan”).  Unless otherwise
defined herein, the terms defined in the Stock Plan shall have the same defined
meanings in this Notice of Grant and the attached Award Agreement.  Vesting of
this Award is subject to the Company meeting or exceeding the performance goals
set forth in the achievement matrix approved by the Board of Directors, which
you have previously reviewed (the “Achievement Matrix”).

The total value of this award as of the grant date, assuming achievement of all
applicable vesting requirements, is $[       ].

Subject to your continuing as a Service Provider through the relevant vesting
dates, and subject to the Company equaling or exceeding the performance
milestones set forth in the Achievement Matrix, this award will vest in
increments up to the following amounts and on the dates shown:

Shares

 

Full Vest

[   ]

 

[   ]

[   ]

 

[   ]

[   ]

 

[    ]

 

By your signature and the Company’s signature below, you and the Company agree
that this award is granted under and governed by the terms and conditions of the
Stock Plan, the Award Agreement and the Achievement Matrix.  You agree to accept
as final and binding all decisions or interpretations of the Administrator upon
any questions relating to the Stock Plan and this Award.

 

 

 

 

 

COHERENT, INC.

 

Date

 

 

 

 

 

 

 

 

XXXXXXXXXXXX

 

Date

 

1


--------------------------------------------------------------------------------